 Case 19-51611       Doc 28     Filed 01/27/20     Entered 01/27/20 11:38:31         Page 1 of 4




                     UNITED STATES BANKRUPTCY COURT
                          DISTRICT OF CONNECTICUT
                            BRIDGEPORT DIVISION
____________________________________
                                     :
In re                                :   Case No.: 19-51611 (JAM)
                                     :
      DAVID W. FLEMING, II           :   Chapter 7
                                     :
                  Debtor.            :   January 27, 2020
____________________________________ :

                NOTICE OF APPEARANCE AND REQUEST FOR NOTICE
       The undersigned hereby appears in the above-referenced bankruptcy matter on behalf of

Ajay Ahuja and Nicholas Ahuja, creditors and parties in interest. The undersigned requests that

notice of all matters and hearings in the above-referenced bankruptcy action and copies of all

papers, orders and pleadings filed in the above-referenced matter be served upon the following:

                       William J. O’Sullivan, Esq.
                       O'Sullivan McCormack Jensen & Bliss PC
                       Putnam Park, Suite 100
                       100 Great Meadow Road
                       Wethersfield, CT 06109-2371
                       Phone: 860-258-1993
                       Fax: 860-258-1991
                       wosullivan@omjblaw.com
Case 19-51611   Doc 28   Filed 01/27/20       Entered 01/27/20 11:38:31   Page 2 of 4




                                               AJAY AHUJA AND NICHOLAS AHUJA,
                                               CREDITORS



                                    By: /s/ William J. O’Sullivan
                                            William J. O’Sullivan ct08452
                                            O’Sullivan McCormack Jensen & Bliss PC
                                            Putnam Park, Suite 100
                                            100 Great Meadow Road
                                            Wethersfield, CT 06109-2371
                                            Phone (860) 258-1993
                                            Fax (860) 258-1991
                                            wosullivan@omjblaw.com
                                            Their Counsel




                                          2
 Case 19-51611         Doc 28      Filed 01/27/20        Entered 01/27/20 11:38:31           Page 3 of 4




                     UNITED STATES BANKRUPTCY COURT
                          DISTRICT OF CONNECTICUT
                            BRIDGEPORT DIVISION
____________________________________
                                     :
In re                                :   Case No.: 19-51611 (JAM)
                                     :
      DAVID W. FLEMING, II           :   Chapter 7
                                     :
                  Debtor.            :   January 27, 2020
____________________________________ :

                                           CERTIFICATION

        The undersigned hereby certifies that copies of the Notice of Appearance and Request for

Notice were served on January 27, 2020 in accordance with applicable law by operation of this

Court's CM/ECF to those that can accept electronic filing and by U.S. mail to those that are unable

to accept electronic filing as set forth below; these parties constitute all entities entitled to notice:

   Douglas S. Skalka, Esq.                                      Kim L. McCabe, Esq.
   Neubert, Pepe, and Montieth                                  Office of the U.S. Trustee
   195 Church Street                                            Giaimo Federal Building
   13th Floor                                                   150 Court Street, Room 302
   New Haven, CT 06510                                          New Haven, CT 06510
   Counsel to Debtor                                            U.S. Trustee

   David W. Fleming, II                                         George I. Roumeliotis, Esq.
   97 Comstock Hill Avenue                                      Roumeliotis Law Group, P.C.
   Norwalk, CT 06850                                            157 Church Street, 19th Floor
   Debtor                                                       New Haven, CT 06510
                                                                Trustee
   Synchrony Bank                                               BMW Bank of North America Department
   c/o PRA Receivables Management, LLC                          AIS Portfolio Services, LP
   PO Box 41021                                                 4515 N. Santa Fe Ave. Dept. APS
   Norfolk, VA 23541                                            Oklahoma City, OK 73118
   Creditor                                                     Creditor




                                                     3
Case 19-51611   Doc 28   Filed 01/27/20       Entered 01/27/20 11:38:31   Page 4 of 4




                                               AJAY AHUJA AND NICHOLAS AHUJA,
                                               CREDITORS



                                    By: /s/ William J. O’Sullivan
                                            William J. O’Sullivan ct08452
                                            O’Sullivan McCormack Jensen & Bliss PC
                                            Putnam Park, Suite 100
                                            100 Great Meadow Road
                                            Wethersfield, CT 06109-2371
                                            Phone (860) 258-1993
                                            Fax (860) 258-1991
                                            wosullivan@omjblaw.com
                                            Their Counsel




                                          4
